DETAILED ACTION
This Office Action is responsive to the Amendment filed 2 May 2022.  Claims 1-

20 are now pending.  The Examiner acknowledges the amendments to claims 1, 4-7, 9, 

12-15, 17 and 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 17 are objected to because of the following informalities: at line 10 of claim 9 and line 8 of claim 17, “sensors.” should apparently read –sensors;--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 3 of claim 7, it is unclear if “an AR device” is the same as or different than “an…(AR) device” recited at line 12 of claim 1.  A suggested amendment to claim 7 is --the AR device--.
Claim 7 at line 15 recites the limitation "the user associated with the AR device".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: --the user, associated with the AR device-- or --the user, wherein the blockage is associated with the AR device--  or --the user, wherein the one or more static items are associated with the AR device--.
At line 3 of claim 15, it is unclear if “an AR device” is the same as or different than “an…(AR) device” recited at line 17 of claim 9.  A suggested amendment to claim 15 is --the AR device--.
Claim 15 at line 15 recites the limitation "the user associated with the AR device".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: --the user, associated with the AR device-- or --the user, wherein the blockage is associated with the AR device--  or --the user, wherein the one or more static items are associated with the AR device--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drake et al. (U.S. Pub. No. 2018/0260026).  Regarding claim 1, Drake et al. (hereinafter Drake) discloses a method for reducing a motion sickness episode experienced by a user [0019], the method comprising: detecting a motion sickness triggering environment associated with the user ([0013], [0019], [0023] and [0024]), wherein detection of the triggering environment utilizes a plurality of analyzed data associated with a plurality of biometric and environmental sensors 104 (“environmental” cameras for monitoring eyes and “biometric” heart rate sensor for detecting heart rate - [0015], [0021], [0023], [0024] and [0026] and Fig. 3A); extracting a piece of data (eye strain, excessive blinking, watery eyes, heart rate, etc.) associated with the detected triggering environment in further association with the motion sickness episode experienced by the user ([0015]-[0017], [0023] and [0026]); generating one or more responses associated with the motion sickness episode experienced by the user based on the extracted piece of data associated with the motion sickness episode ([0024] and [0026]); implementing the generated one or more responses associated with the motion sickness episode by utilizing an augmented reality (AR) device 100 (Fig 2; [0019] and [0024]-[0026]); and providing a piece of feedback associated with the generated one or more responses associated with the motion sickness episode ([0025], deleting the object from the scene that resulted in the biological response that failed to meet predefined criteria; [0026] – user is returned back to the game at the place the user left off). Regarding claim 2, detecting the triggering environment associated with the user, further comprises: collecting a piece of data associated with a physiological state associated with the user ([0015] – “store sensed biological data…in the data storage device 109 and/or the memory 106”); and analyzing the collected piece of data associated with the physiological state associated with the user ([0017] – “processor compares the sensed biological data 112 with the predefined criteria 114 to determine…”).  Regarding claim 3, the analyzed piece of data associated with the physiological state of the user is selected from the group consisting of: (i) a heart rate; (ii) a level of nausea; (iii) a level of wakefulness; (iv) a blood pressure rate; (v) a level of eye gaze; (vi) a blink rate; and (vii) a rate associated with breathing patterns ([0013], [0017] and [0023]).  Regarding claim 4, extracting the piece of data associated with the detected triggering environment in further association with the motion sickness episode experienced by the user, further comprises: identifying the plurality of biometric and environmental sensors (cameras and heart rate sensor) associated with the detected triggering environment associated with the user ([0015], [0021] and [0023]).  Regarding claim 5, generating the one or more responses associated with the motion sickness episode experienced by the user, further comprises: collecting a plurality of user effective techniques if the user has a profile history; and applying each user effective technique from the collected plurality of user effective techniques ([0038] and [0039], processor generates a user profile and then adjusts a user experience based on a received biological response from the user meeting or not meeting a predefined criteria; the processor can also return to a previous user experience after a biological response returns to an acceptable predefined criteria, hence multiple “user effective techniques”).  It is also noted that as claim 5 is currently written, Drake would still meet the limitations of the claim without a user profile history as the claim states that the method step is only carried out “if” a user profile history exists (thus not required with the recitation of the term “if”), which also is not required by Drake.  Regarding claim 6, generating the one or more responses associated with the motion sickness episode experienced by the user, further comprises: collecting a plurality of generic techniques (“cool-down” period technique [0026] and techniques based on predefined criteria from multiple users [0037]); and selecting one or more generic techniques from the collected plurality of generic techniques based on a plurality of user data (from sensed data from additional users [0032]-[0037]) associated with a user stimuli sensitivity, a user stimuli history, and a response time factor associated with the user.  It is noted that the recitation of “associated with a user stimuli, a user history, and a response time factor associated with the user” does not require that the “plurality of user” data comprise such. It is also noted that as claim 6 is currently written, Drake would still meet the limitations of the claim without a user profile history as the claim states that the method step is only carried out “if” a user profile history exists (thus not required with the recitation of the term “if”), which also is not required by Drake.  Regarding claim 7, selecting the one or more generic techniques is selected from the group consisting of at least: (i) a generation of a focal point object associated with the AR device, (ii) a use of specific color scheme in a visual field associated with the user, (iii) a modification associated with a plurality of sights and a plurality of sounds associated with a perceived field of the user, (iv) an obfuscation of a plurality of objects, (v) a prompting of the user to modify a current position, (vi) a simplification of a sensory input, (vii) a reduction of pitch and roll associated with an identified horizon, (viii) an alteration of a luminescence and a temperature warmth, (ix) a detection and a guidance associated with a rate associated with a breathing pattern of the user, (x) a modification of a current state of a device, and (xi) a blockage of one or more non-static items moving non-relative to the user associated with the AR device [0025]. 
Regarding claim 9, Drake discloses a computer system for reducing a motion sickness episode experienced by a user [0019], comprising: one or more processors [0015], one or more computer-readable memories [0015], one or more computer-readable tangible storage media [0015], and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system ([0039] and [0040] is capable of performing a method comprising: detecting a motion sickness triggering environment associated with the user ([0013] and [0019]), wherein detection of the triggering environment utilizes a plurality of analyzed data associated with a plurality of biometric and environmental sensors 104 (“environmental” cameras for monitoring eyes and “biometric” heart rate sensor for detecting heart rate - [0015], [0021], [0023], [0024] and [0026]); extracting a piece of data (eye strain, excessive blinking, watery eyes, heart rate, etc.) associated with the detected triggering environment in further association with the motion sickness episode experienced by the user ([0015]-[0017], [0023] and [0026]); generating one or more responses associated with the motion sickness episode experienced by the user based on the extracted piece of data associated with the motion sickness episode ([0024] and [0026]); implementing the generated one or more responses associated with the motion sickness episode by utilizing an augmented reality (AR) device 100 (Fig 2; [0019] and [0024]-[0026]); and providing a piece of feedback associated with the generated one or more responses associated with the motion sickness episode ([0025], deleting the object from the scene that resulted in the biological response that failed to meet predefined criteria; [0026] – user is returned back to the game at the place the user left off).
Regarding claim 10, detecting the triggering environment associated with the user, further comprises: collecting a piece of data associated with a physiological state associated with the user ([0015] – “store sensed biological data…in the data storage device 109 and/or the memory 106”); and analyzing the collected piece of data associated with the physiological state associated with the user ([0017] – “processor compares the sensed biological data 112 with the predefined criteria 114 to determine…”).  Regarding claim 11, the analyzed piece of data associated with the physiological state of the user is selected from the group consisting of: (i) a heart rate; (ii) a level of nausea; (iii) a level of wakefulness; (iv) a blood pressure rate; (v) a level of eye gaze; (vi) a blink rate; and (vii) a rate associated with breathing patterns ([0013], [0017] and [0023]).  Regarding claim 12 extracting the piece of data associated with the detected triggering environment in further association with the motion sickness episode experienced by the user, further comprises: identifying the plurality of biometric and environmental sensors (cameras and heart rate sensor) associated with the detected triggering environment associated with the user ([0015], [0021] and [0023]).  
Regarding claim 13, generating the one or more responses associated with the motion sickness episode experienced by the user, further comprises: collecting a plurality of user effective techniques if the user has a profile history; and applying each user effective technique from the collected plurality of user effective techniques ([0038] and [0039], processor generates a user profile and then adjusts a user experience based on a received biological response from the user meeting or not meeting a predefined criteria; the processor can also return to a previous user experience after a biological response returns to an acceptable predefined criteria, hence multiple “user effective techniques”).  It is also noted that as claim 13 is currently written, Drake would still meet the limitations of the claim without a user profile history as the claim states that the method step is only carried out “if” a user profile history exists (thus not required with the recitation of the term “if”), which also is not required by Drake.  Regarding claim 14, generating the one or more responses associated with the motion sickness episode experienced by the user, further comprises: collecting a plurality of generic techniques (“cool-down” period technique [0026] and techniques based on predefined criteria from multiple users [0037]); and selecting one or more generic techniques from the collected plurality of generic techniques based on a plurality of user data (from sensed data from additional users [0032]-[0037]) associated with a user stimuli sensitivity, a user stimuli history, and a response time factor associated with the user.  It is noted that the recitation of “associated with a user stimuli, a user history, and a response time factor associated with the user” does not require that the “plurality of user” data comprise such. It is also noted that as claim 14 is currently written, Drake would still meet the limitations of the claim without a user profile history as the claim states that the method step is only carried out “if” a user profile history exists (thus not required with the recitation of the term “if”), which also is not required by Drake. Regarding claim 15, selecting the one or more generic techniques is selected from the group consisting of at least: (i) a generation of a focal point object associated with the AR device, (ii) a use of specific color scheme in a visual field associated with the user, (iii) a modification associated with a plurality of sights and a plurality of sounds associated with a perceived field of the user, (iv) an obfuscation of a plurality of objects, (v) a prompting of the user to modify a current position, (vi) a simplification of a sensory input, (vii) a reduction of pitch and roll associated with an identified horizon, (viii) an alteration of a luminescence and a temperature warmth, (ix) a detection and a guidance associated with a rate associated with a breathing pattern of the user, (x) a modification of a current state of a device, and (xi) a blockage of one or more non-static items moving non-relative to the user associated with the AR device [0025]. 
Regarding claim 17, Drake discloses a computer program product for reducing a motion sickness episode experienced by a user [0019], comprising: one or more computer-readable storage tangible media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor ([0015], [0039] and [0040]) to cause the processor to perform a method comprising: detecting a motion sickness triggering environment associated with the user ([0013] and [0019]), wherein detection of the triggering environment utilizes a plurality of analyzed data associated with a plurality of biometric and environmental sensors 104 (“environmental” cameras for monitoring eyes and “biometric” heart rate sensor for detecting heart rate - [0015], [0021], [0023], [0024] and [0026]); extracting a piece of data (eye strain, excessive blinking, watery eyes, heart rate, etc.) associated with the detected triggering environment in further association with the motion sickness episode experienced by the user ([0015]-[0017], [0023] and [0026]); generating one or more responses associated with the motion sickness episode experienced by the user based on the extracted piece of data associated with the motion sickness episode ([0024] and [0026]); implementing the generated one or more responses associated with the motion sickness episode by utilizing an augmented reality (AR) device 100 (Fig 2; [0019] and [0024]-[0026]); and providing a piece of feedback associated with the generated one or more responses associated with the motion sickness episode ([0025], deleting the object from the scene that resulted in the biological response that failed to meet predefined criteria; [0026] – user is returned back to the game at the place the user left off).
Regarding claim 18, detecting the triggering environment associated with the user, further comprises: collecting a piece of data associated with a physiological state associated with the user ([0015] – “store sensed biological data…in the data storage device 109 and/or the memory 106”); and analyzing the collected piece of data associated with the physiological state associated with the user ([0017] – “processor compares the sensed biological data 112 with the predefined criteria 114 to determine…”).  Regarding claim 19, the analyzed piece of data associated with the physiological state of the user is selected from the group consisting of: (i) a heart rate; (ii) a level of nausea; (iii) a level of wakefulness; (iv) a blood pressure rate; (v) a level of eye gaze; (vi) a blink rate; and (vii) a rate associated with breathing patterns ([0013], [0017] and [0023]).  Regarding claim 20, extracting the piece of data associated with the detected triggering environment in further association with the motion sickness episode experienced by the user, further comprises: identifying the plurality of biometric and environmental sensors (cameras and heart rate sensor) associated with the detected triggering environment associated with the user ([0015], [0021] and [0023]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (U.S. Pub. No. 2018/0260026).  Regarding claims 8 and 16, while Drake does not disclose explicitly that providing the piece of feedback associated with the generated one or more responses associated with the motion sickness episode, further comprises: linking the particular piece of feedback (scene object deletion [0025]) to an associated user profile history of the user; and linking the particular piece of feedback to a crowdsourced knowledge base, Drake makes such obvious as Drake discloses linking all feedback stored to a user profile [0038]; and linking such feedback to a crowdsourced knowledge base (“server” [0021] and [0032]-[0037]) for the purpose of adjusting a user experience when a biological response fails to meet predefined criteria [0025], and enabling adjustment of a user experience using a collective group of data from similar users ([0032]-[0037]) when a singular user does not have a complete/fully defined user profile history yet.  Further, while Drake does not disclose explicitly that providing the piece of feedback associated with the generated one or more responses associated with the motion sickness episode, further comprises measuring a length of time used to reduce the motion sickness of the user, Drake makes such obvious as Drake discloses that the system will sense when the heart rate of the user has returned to normal, indicating that no motion sickness is felt anymore, and then return the user back to the game at the place the user left off [0026], which would be an indicating of a measurement of time.  

Response to Arguments
Applicant’s arguments filed 2 May 2022 with respect to the objection to claims 9 and 17 have been fully considered.  The objection is with respect to incorrect punctuation, though an “s” was inadvertently left out in the previous objection.  Suggestions are provided for resolution of claims 9 and 17 above.

Applicant’s arguments filed 2 May 2022 with respect to the rejection of claims 4-7, 12-15 and 20 have been fully considered and are moot in view of the new grounds of rejection presented above in light of the amendments.  Moreover, suggestions are provided for resolution of claims 7 and 14, addressed in the previous Office action.   

Applicant’s arguments filed 2 May 2022 with respect to the rejection of claims 1-7, 9-15 and 17-20 under 35 U.S.C. 102(a)(1) citing Drake and claims 8 and 16 under 35 U.S.C. 103 citing Drake have been fully considered and are not persuasive.  Applicant contends that paragraph [0013] does not disclose specifically detecting a motion sickness triggering environment associated with the user.”  The rejection has been amended to reflect detection of a motion sickness triggering environment associated with the user at paragraphs [0019] and [0026], wherein Drake discloses detection of the motion sickness triggering environment of the user by sensing biological responses of the user associated with the user’s discomfort such as: motion sickness (dizziness, headaches, nausea, disorientation), blurred/double vision, irregular heart rate and eye issues ([0023] and [0024]) (also indicators in motion sickness).  Applicant also contends that Drake does not disclose “environmental sensors,” however the claims do not limit the interpretation of “environmental sensors” and any sensor associated with a user of the environment could be construed as an “environmental sensor”.  Moreover, cameras 104 ([0015], [0023] and Fig. 3A) could be construed as “environmental sensors”.  In view of the foregoing, the rejections of claims 1-7, 9-15 and 17-20 under 35 U.S.C. 102(a)(1) citing Drake and claims 8 and 16 under 35 U.S.C. 103 citing Drake have been maintained.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791